Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/597,207
Filing Date: 109
Appellant(s): 	Iyer, Boby
		
		
 



__________________
Philip H.Burrus, IV (Reg. No. 45,432)
Attorney For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 07/25/2022
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 06, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) and further in view of Nakae et al (U.S. Patent Publication Number 2004/0166829 A1).

Regarding Claims 1, 12 and 17, KIM discloses an electronic device (Fig 2A – electronic device 101), comprising: a first device housing (Fig 2A- first housing 210) having a first device housing front surface (Fig 2A- first housing has a first surface 211) and a first device housing rear surface (Fig 2A- first housing has a third surface 213);
a second device housing (Fig 2A- second housing 220) having a second device housing front surface (Fig 2A- second housing has a second surface 221) and a second device housing rear surface (Fig 2A- second housing has a fourth surface 223); 
a hinge (Fig 2A- hinge 260) coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing between a closed position where the first device housing front surface and the second device front surface abut and an axially displaced open position (¶0057; a hinge structure 260 may be disposed between the first housing 210 and the second housing 220 such that the first housing 210 and the second housing 220 can be folded; KIM discloses the closed state in Fig 2B and in ¶0059 where he clearly discloses that “in the closed sate the first surface 211 of the first housing 210 and the second surface 221 of the second housing 220 may face each other”; Further in ¶0065 Kim further discloses the “closed” sate and where the second display 240 is turned “on”); 
a display (In ¶0061 KIM discloses the first display 230 (main display) on the first surface 211 and the second surface 221; and in ¶0062, he further discloses about the second display 240 that may be disposed on at least a part of the third surface 213 – which is the rear surface of the electronic device) and 
an imager (Fig 2A – first camera 214; second camera 215 and plurality of cameras 217, 219 and 225), each positioned and externally exposed on one of the first device housing rear surface or the second device housing rear surface (In Fig 2A and in ¶0062, KIM discloses that the plurality of cameras 215, 217 and 219 are on the rear surface of second housing 220 and camera 225 is on the rear surface of first housing 210), 
such that the display and the imager are externally exposed on the one of the first device housing rear surface or the second device housing rear surface when the first device housing and the second device housing are in the closed position (Fig 2B shows the closed position where the camera and the display is exposed on the rear surface of either housing) with the first device housing front surface and the second device housing front surface abutting (In ¶0059 KIM discloses that in the closed state the first surface 211 of the first housing 210 and the second surface 221 of the second housing 220 may face each other); and 
one or more processors operable with the imager and the display (Fig 1 – processor 121, 123), the one or more processors, in response to detecting an image capture operation using the imager occurring after detecting the first device housing pivoting relative to the second device housing from the closed position to the axially displaced open position, (In the flow chart of Fig 5 and Fig 10 and in ¶0100 and ¶0141-¶0160, KIM discloses recognizing sensing whether state is changed to open state and the change in operation mode and user input for capturing image and to activate the display on one of the surfaces.  Kim further discloses that the processor senses (or detects) whether the electronic device is changed to open state by the user; and further in the same flow chart Kim discloses in step 509 the activation of the camera and displaying a preview image in step 511); 
KIM discloses image capturing when the device is in a “closed” and “opened” and sensing the state of change of the device and changing the display used in the different conditions but fails to clearly disclose identifying, using the imager, whether at least one human face is within a field of view of the imager and temporarily displaying image capture operation assistance content on the display to a subject of the image capture operation 
Instead, in a similar endeavor Shintani clearly discloses identifying, using the imager (Fig 2 – face recognition capture mode), whether at least one human face is within a field of view of the imager (Flow chart of Fig 6 and in ¶0067 - ¶0071 Shintani teaches the use of the face recognition capture mode and the different submodes associated with this operation) and temporarily displaying image capture operation assistance content on the display to a subject of the image capture operation when the at least one human face is within the field of view of the imager (In the flow chart of Fig 7, and in Fig 11-16 and ¶0072; and in display position correction, Shintani teaches the image capture by displaying guided assistance when the capture mode is “self” or normal or when the display screen is facing the subject.).
KIM and Shintani are combinable because both are about electronic device with a camera and hinged display.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable guidance functionality when a human face is detected as taught by Shintani in the imaging device disclosed by KIM. 
The suggestion/motivation for doing so would have been to capture an image that is of superior quality.
KIM in the flow chart of Fig 10 (step 1007) discloses the “turning off the second display” which essentially disables the camera operation (Kim: In ¶0075 discloses the control of camera via “camera objects” displayed on the screen.  When the display is turned off, it essentially discloses that the camera is deactivated and unavailable of operation).  However, Kim in view of Shintani fails to clearly disclose precluding presentation of the image capture operation assistance content when the first device housing is pivoted about the hinge relative to the second device housing to the closed position.
Instead, in a similar endeavor Nakae clearly discloses precluding presentation of the image capture operation assistance content when the first device housing is pivoted about the hinge relative to the second device housing to the closed position (Nakae’s disclosure is about collapsible device having camera functionality.  Throughout his disclosure and particularly in the abstract and in ¶0007 - ¶0011 teaches that the control unit “disables” the photographing function when the detecting unit detects that the folding mobile communications terminal is in the closed state. ).
KIM, Shintani and Nakae are combinable because all are about electronic device with a camera and hinged display.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable guidance functionality when a human face is detected as taught by Shintani and disable or precluding image capture operation when the device is in a closed position as taught by Nakae in the imaging device disclosed by KIM. 
The suggestion/motivation for doing so would have been to prevent attempts to take sneak shots when the device is in a closed state as disclosed by Nakae in ¶0006.
Therefore, it would have been obvious to combine KIM, Shintani and Nakae to obtain the invention as specified in claims 1, 12 and 17.

Regarding Claims 2, 16 and 18, KIM in view of Shintani and Nakae discloses the image capture operation comprising capturing an image with the imager, the image capture operation assistance content comprising the image (Shintani:  Flow chart of Fig 7; KIM: in ¶0080 KIM discloses that when a change is detected in the image capturing mode, the processor may provide an image capturing guide message).

Regarding Claim 9, KIM in view of Shintani and Nakae discloses further comprising at least one other display coupled to one of or more the first device housing or the second device housing, the at least one other display concealed when the first device housing and the second device housing are in the closed position (KIM: In Fig 2B KIM discloses the closed position of the electronic device.  In this state only display 240 is exposed.  Display 230 is concealed), the image capture operation comprising receiving a user command for the imager to capture an image (Fig 6 illustrates an example of detecting a user input by an electronic device 101 in the closed state; In step 703 of flowchart Fig 7, the device detects user input), the one or more processors displaying the image on the at least one other display (KIM: In the same flow chart and in Flow chart of Fig 8,  KIM discloses that the display is selected based on the camera selected.).

Regarding Claim 10, KIM in view of Shintani and Nakae discloses the one or more processors temporarily displaying the image capture operation assistance content on the display only when the first device housing and the second device are in the axially displayed open position (KIM: Fig 8A shows the device in an open state.  In Fig 9A and in ¶0136 KIM discloses the guide message 921 which is provided when the device is changed to the open state).

Claims 3-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) and further in view of Nakae et al (U.S. Patent Publication Number 2004/0166829 A1) as applied to Claims 1 and 12 above and further in view of Chan et al. (U.S. 2017/0374280 A1).

Regarding Claim 3 and 13, KIM in view of Shintani and Nakae fails to clearly disclose the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of an attention-calling image or an attention-calling animation.
Instead, in a similar endeavor Chan clearly discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of an attention-calling image or an attention-calling animation (In Fig 2 – step 210, Chen teaches about providing feedback instruction to the user; Examiner would like to point out that Chan teaches all the limitations of claim 13 since “attention-calling” essentially means “to catch the attention of subjects within a field of view of the imager…”).
KIM, Shintani, Nakae and Chan are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow operation when a face is detected as taught by Shintani and to provide feedback to the user as taught by Chan in the imaging device disclosed by KIM in view of Nakae. 
The suggestion/motivation for doing so would have been to all the user to use the device when a face is detected and allow users to take better pictures
Therefore, it would have been obvious to combine KIM, Shintani, Nakae and Chan to obtain the invention as specified in claims 3 and 13.

Regarding Claim 4 and 14, KIM in view of Shintani, Nakae and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a smile-requesting image or a smile-requesting animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device can display a hologram image of the user to refer to and make appropriate adjustments).

Regarding Claim 5, KIM in view of Shintani, Nakae and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a pose-instructing image or a pose-instructing animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device provides feedback instructions so that an adjustment can be made in order to improve the image capture.  Feedback instruction can be displaying directional arrows, providing auditory instructions or other instructions).

Regarding Claim 6, KIM in view of Shintani and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a direction- redirecting image or a direction-redirecting animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device provides feedback instructions so that an adjustment can be made in order to improve the image capture.  Feedback instruction can be displaying directional arrows, providing auditory instructions or other instructions).

Claims 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1)  in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) and further in view of Nakae et al (U.S. Patent Publication Number 2004/0166829 A1) as applied to Claims 1 and 17 above and further in view of Fujiyama (U.S. 2009/0303352 A1).

Regarding Claims 7, 15 and 20, KIM in view of Shintani and Nakae discloses the image capture operation comprising receiving a user command for the imager to capture an image (KIM: Fig 4 is an example of “selfie” capturing operation; In the flow chart of Fig 5, the processor may detect a change in image capturing mode and may provide an image capturing guide message; Here KIM further discloses that configuration information could be a “timer” information). 
However, KIM in view of Shintani and Nakae fails to clearly disclose further comprising a timer operable with the one or more processors, the one or more processors initiating the timer upon receiving the user command, the image capture assistance content comprising a numeric countdown animation.
Instead, in a similar endeavor Fujinawa clearly discloses further comprising a timer operable with the one or more processors (Fig 4 – CPU 27 and Self timer of Fig 9), the one or more processors initiating the timer upon receiving the user command, the image capture assistance content comprising a numeric countdown animation (In Fig 9-10 and in ¶0052 Fujinawa teaches the use of self-timer countdown display which can be viewed from the photographic subject side of the screen 15a turned towards the subject).
KIM, Shintani, Nakae and Fujinawa are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the device when a face is detected as taught by Shintani and to provide feedback to the timer countdown as taught by Fujinawa in the imaging device disclosed by KIM in view of Nakae. 
The suggestion/motivation for doing so would have been to allow operation of the device when a face is detected and allow users to be aware of the countdown time while taking a picture.
Therefore, it would have been obvious to combine KIM, Shintani, Nakae and Fujinawa to obtain the invention as specified in claims 7, 15 and 20.

Regarding Claims 8, 15 and 20 KIM in view of Shintani, Nakae and Fujinawa discloses the numeric countdown animation reaching zero at expiration of the timer, and the one or more processors causing the imager to capture the image when the timer expires (Fujinawa: In ¶0052 Fujinawa teaches that the photograph is taken at “0” of the countdown.).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) and further in view of Nakae et al (U.S. Patent Publication Number 2004/0166829 A1) as applied to Claim 1 above and further in view of Cho et al. (U.S. 2018/0063431 A1).

Regarding Claims 11 and 19, KIM in view of Shintani and Nakae discloses further comprising at least one other display coupled to one of or more the first device housing or the second device housing, the at least one other display concealed when the first device housing and the second device housing are in the closed position (KIM: In ¶0061 KIM discloses the first display 230 (main display) on the first surface 211 and the second surface 221; and in ¶0062, he further discloses about the second display 240 that may be disposed on at least a part of the third surface 213 – which is the rear surface of the electronic device; Fig 2A and 2B shows that the 230 display is concealed in the closed position), the one or more processors (Fig 1 – processor 121, 123) prompting, on the at least one other display (Further, Kim, in the flow chart of Fig 10 and in ¶0141 - ¶0150  discloses sensing the “open state” and subsequently turning off the second display and use the first display for preview.  Furthermore in the flow chart of Fig 12 and in ¶0161, Kim discloses that in the “closed” sate as in operation 1201, the first display may be turned off and the user does not see the first display 230 and information relating to the electronic device 101 may be displayed through a second display 240.  , for a user selection of the image capture assistance (KIM: Fig 5 – step 505 – provide guide message; Fig 9A – guide 921; ¶0080, ¶0110 and Further in ¶0179 Kim discloses, the multiple user image capturing assistance options like “live focus”, “photo”, “video” and other that a user can “select”.).  
KIM in view of Shintani and Nakae fails to clearly disclose user selection of the image capture assistance content from a plurality of image capture assistance content options.
Instead, in a similar endeavor Cho clearly discloses user selection of the image capture assistance content from a plurality of image capture assistance content options (In Fig 2 – step S250 (¶0239-¶0240), Cho teaches about providing guide information related to an image to be taken.  Cho also teaches displaying menu or icon for performing a plurality of operations (Figs 8-28)).
KIM, Shintani, Nakae and Cho are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow operation when a face is detected as taught by Shintani and to provide guide information to the user as taught by Cho in the imaging device disclosed by KIM in view of Nakae. 
The suggestion/motivation for doing so would have been to all the user to use the device when a face is detected and allow users to take better pictures
Therefore, it would have been obvious to combine KIM, Shintani, Nakae and Cho to obtain the invention as specified in claims 11 and 19.


(2) Response to Argument
Ground 1 – Whether claims 1, 2, 9 and 10 are patentable under 35 U.S.C. § 103 in view of Kim, Shintani and Nakae: 

Claims 1 from which claims 2 and 9-10 depend were rejected under 35 U.S.C. 103, in view of Kim, Shintani and Nakae.  

In Claim 1 Appellant claims “precluding presentation of the image capture operation assistance content when the device housing is pivoted about the hinge relative to the second housing to the closed position” and further in page 17 of the Appeal Brief Appellant clarifies that “there is no presentation of image capture operations assistance content”.  Before responding to these allegations, Examiner would like to clarify, as disclosed by the Appellant in the instant Specification (as filed on 10/09/2019) in ¶039 - ¶051 that “image capture operation assistance content” can take a number of forms and examples include: review photo images taken by front facing camera, call attention (a funny image or animation to catch the attention of subjects), instructional delivery, smile capture assistance, facial detection assistance, timer count down, gaze image assistance etc.  Nowhere has it been disclosed, either in the claim nor in the instant application that “image capture” operation is precluded or prevented or disabled.  Kim in view of  Shintani and Nakae does not disclose or teach allowing the presentation of “image capture operation assistance content when the first device housing is pivoted about the hinge relative to the second housing to the closed position”.  In fact, in ¶0099, Kim clearly discloses that “the processor may not provide the guide message” depending on the implementation of the electronic device 101.  That is, operation 505 (Fig 5) can be omitted.  He further clarifies that in the “Rear selfie image capturing mode”, the processor may not further provide the image capturing guide message.
However, to hasten prosecution, Examiner brought in a new reference, Nakae that teaches that the electronic device is “disabled” when in closed position.  Appellant’s arguments that this is resorting to “hindsight” is respectfully disputed by the Examiner.  In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant further alleges that Kim teaches the “exact opposite” of what is claimed.  Examiner respectfully disagrees since in ¶0099, Kim clearly discloses that “the processor may not provide the guide message” depending on the implementation of the electronic device 101.  That is, operation 505 (Fig 5) can be omitted.  He further clarifies that in the “Rear selfie image capturing mode”, the processor may not further provide the image capturing guide message.  Examiner would like to state on the record that because Kim’s device provides additional functionality along with disabling the guide messages at some instances, it is inaccurate to say that Kim does not teach or disclose “precluding presentation of the image capture operation assistance content when the device housing is pivoted about the hinge relative to the second housing to the closed position”.  Using the teachings of Nakae with Kim further reinforces Kim’s disclosure.  
Appellant’s arguments on page 19 of the Appeal brief that Kim “executes a camera application in a closed state”, has been misconstrued.  Kim discloses camera operation, i.e. capturing of images, but Fig 10, step 1001 does not disclose “presentation of image capture operations assistance content” which has been precluded as recited in independent claim 1.  Providing additional functionality by the cited reference should not be construed as “not disclosing” the claimed invention in this case.  
Examiner would like to point to the Appellant, that in contrast to the claimed limitation of independent claim 1,  Fig 18 (step 1801-step 1805) and in ¶0201 of his instant Application, Appellant discloses presenting an imager view finder at step 1802 and allowing capture (step 1804) of the image in a closed position.  
In a similar situation, even though Kim does disclose or allow image capture operation in a closed state, it does not disclose “presentation of image capture operations assistance content in closed state” and as previously pointed out in ¶0099, Kim clearly discloses that “the processor may not provide the guide message” depending on the implementation of the electronic device 101.  That is, operation 505 (Fig 5) can be omitted.  
Examiner respectfully disagrees with Appellant’s allegation on page 20 of the Appeal Brief that in Kim’s disclosure “the display is completely deactivated when the electronic device is opened”.  This is definitely not the case – see Fig 6D, 6E where the rear display 240 is active and the “image capture operations assistance” is also available when the camera is in the “open” state.  Therefore, Appellant’s allegation in pages 20-21 of the Appeal Brief that “the entire principle of operation described by the primary reference require the use of the exterior display for the presentation of information when the electronic device is closed but preclude the same when the electronic device is open” is unfounded and unsupported.
As stated in the Non-Final action posted on May 06, 2022, Shintani’s reference is used to identify a subject using face recognition  program and recognize when a human face is within a field of view displaying image capture assistance when the human face is in view.  Also, in the action filed on May 06,2022, Examiner stated clearly that Kim did disclose disabling “presentation of image capture operations assistance content in closed state” but would like to hasten prosecution and therefore presented a third reference, Nakae.  
Response to Reason 1 
Nakae’s teaching to “disable the photographing functions when the detecting unit detects that the folding mobile communications terminal is in the closed state” does read on the limitation “precluding presentation of the image capture operation assistance content when the first device housing is pivoted about the hinge relative to the second device housing to the closed position”, since by disabling, the presentation of the image capture assistance is definitely “prevented or precluded”. Appellant’s arguments of “standby screen to take calls” is not the same as displaying image capture assistance as recited in the amended independent claim 1.
Response to Reason 2 
In response to Appellant’s arguments that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner also respectfully disagrees with Appellant’s argument on page 25 of the Appeal Brief that “operation of Nakae would render the base combination’s invention unsatisfactory for its intended purpose” since this just adds a different mode and increases its functionality.
Appellant’s continued recitation that primary reference teaching is only applicable when the electronic device is in a closed state is simply untrue since, Figs 4,  6D-6E, 8A-8C, 9A-9C all disclose that the rear display 240 is active in an “open state”. 
Therefore, Kim in view of Shintani and Nakae clearly discloses all the limitations of independent claim 1 and claims 2, 9-10 that depend on claim 1.

Ground 2 – Whether claims 12 and 16 are patentable under 35 U.S.C. § 103 in view of Kim, Shintani and Nakae: 

Claim 12 from which claim 16 depend were rejected under 35 U.S.C. 103, in view of Kim, Shintani and Nakae.  

Claim 12 appears to be broader than independent claim 1, since Claim 12 does not have the amended limitations.  In his argument, Appellant continues to allege that Kim teaches the exact opposite and point to step 1007 of Fig 10.  Appellant ignores the rest of Kim’s disclosure, for example the flow chart of Fig 12, step 1203 where the device senses the change to open state and the maintains off state of first display and continues to use the second display (that is the rear display) as shown in Fig 13B.  This is clear that Kim discloses the use of the rear display even in the open state.  Examiner wants to remind the Appellant that per section 2141.02 paragraph VI, the MPEP states clearly that the “prior art reference must be considered in its entirety i.e., as a whole”.
Therefore, Kim in view of Shintani and Nakae clearly discloses all the limitations of independent claim 12 and claims 16 that depend on claim 12.
  
Ground 3 – Whether claims 17 and 18 are patentable under 35 U.S.C. § 103 in view of Kim, Shintani and Nakae: 

Claim 17 from which claim 18 depend were rejected under 35 U.S.C. 103, in view of Kim, Shintani and Nakae.  
Claim 17 recites “wherein the presenting of the image capture assistance content occurs only when the first device housing and the second device housing are in the axially displayed open position”.  Examiner has given the broadest reasonable interpretations to the language in the claim and found it parallel to the limitations in claim 1 and therefore claim 17 was rejected on the same grounds of claim 1.  
As explained and stated in the previous sections, Kim discloses in the flow chart of Fig 12, step 1203 where the device senses the change to open state and the maintains off state of first display and continues to use the second display (that is the rear display) as shown in Fig 13B.  This is clear that Kim discloses the use of the rear display in the open state.  And further in ¶0099, Kim clearly discloses that “the processor may not provide the guide message” depending on the implementation of the electronic device 101 (i.e. in the closed position).  That is, operation 505 (Fig 5) can be omitted which reads on the language of “precluding presentation of the image capture operation assistance content”.
Examiner would like to state on the record that, in page 11 of the Appeal brief, Appellant has stated that the limitation “wherein the presenting of the image capture assistance content occurs only when the first device housing the second device housing are in the axially displayed open position” is disclosed in ¶0138 of the instant specification and in Fig 10-17 with Fig 18.  However, in Fig 18 and in ¶0200 - ¶0202, Appellant has clearly disclosed image capture operation in the closed position 201 which clearly contradicts his own invention. 
In contrast Kim in view of Shintani and Nakae disclose all the limitations of independent claim 17 and claims 18 that depend on claim 17.

Ground 4 – Whether claims 3-6 and 17-8 are patentable under 35 U.S.C. § 103 in view of Kim, Shintani and Nakae, further combined with either Chan or Fujinawa 
Appellant’s arguments in this section are mere repetition of previously presented arguments.

Ground 5 – Whether claims 13-14 are patentable under 35 U.S.C. § 103 in view of Kim, Shintani and Nakae, further combined with either Chan or Fujinawa 
Appellant’s arguments in this section are mere repetition of previously presented arguments.

Ground 6 – Whether claim 11 is patentable under 35 U.S.C. § 103 in view of Kim, Shintani, Nakae and Cho 
Appellant’s arguments on page 33-34 of the Appeal Brief that Examiner has failed to cite passages in Cho to point to teachings to support the limitations in Claim 11 is refuted.  Examiner disagrees with Appellant’s allegation since in the latest action posted on May 06, 2022 (page 15) Examiner has clearly pointed out to menu and icon for performing plurality of operations (Figs 8-28) where Cho clearly discloses “user selection of the image capture assistance content from a plurality of image capture assistance content options”.  Examiner wants to remind the Appellant that per section 2141.02 paragraph VI, the MPEP states clearly that the “prior art reference must be considered in its entirety i.e., as a whole”.
Therefore, Kim in view of Shintani, Nakae and Cho disclose all the limitations of claim 11.

Summary 
In view of the above argument, it is believed that the rejections should be sustained.

Respectfully submitted,
/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
Conferees:
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698      

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696                                                                                                                                                                                                                                                                                                                                                                                                          


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.